Bullard, J,

delivered the opinion of the court.
The plaintiff having sued S. K. Page, an absentee, caused an attachment to be’ levied on the steam-boat Baltic, as the property of his debtor. Miller and others intervened and 1 r J claimed the steam-boat as their sole property and prayed for its release. The case, as between the attaching creditor and the claimants, was tried by a jury, and judgment being rendered in their favor, the plaintiff appealed.
There is no evidence to show that Page was ever in possession of the boat or exercised any control over it as owner or part owner. But it is contended by the appellant, that the share which appears iii the enrolment of the boat, as the property of Haines and Geddes, belonged in fact to Page, and was held by them for Page, under a transfer from Baird & Baldwin. It seems probable, that Page was desirous of procuring from Baird & Baldwin, a transfer of a part of their interest in the boat to Haines & Geddes, with a view of procuring a credit with that house. But it is expressly shown *138that they declined to accept such a sale and transfer. Whether Page was really interested in the boat, and his interest covered under the name of Baird & Baldwin, is left perhaps doubtful. But the whole matter was left to the jury, who under instructions from the court, of which the appellants do not complain, found for the claimants, and their verdict is not so clearly contrary to the evidence as to authorise us in disturbing it.
not complain, find a verdict against them, and where even the evidence leaves the case doubtful, the verdict will not be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.